The defendant St. Paul Fire and Marine Insurance Company demurred to the complaint upon the ground that said complaint failed to *Page 844 
allege facts sufficient to constitute a cause of action against it, the insurance company. The court overruled the demurrer, and to this order the demurrant excepted and appealed to the Supreme Court, assigning error.
The Court being equally divided in opinion, Brogden, J., not sitting, the order of the Superior Court is affirmed in accordance with the usual practice in such cases, and stands as a decision in this case without becoming a precedent. Nebel v. Nebel, 201 N.C. 840, and cases there cited.
Affirmed.